Title: From Alexander Hamilton to Daniel Jackson, 17 March 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York March 17. 1800
          
          I send you the inclosed petition from Jabez Wilson. You will enquire into the truth of his statement, to which if credit is to be given, and he is able to perform what he has promised, upon your reporting the same to me his discharge will be granted.
          with true consideration &c
          Major Jackson
        